Citation Nr: 1820772	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability rating for a service-connected right knee disability, currently rated as 10 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to special monthly compensation (SMC) based on Aid and Attendance/ Housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate For Veterans Affairs




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from August 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2014, the Board remanded this matter for additional medical inquiry. In September 2014, the Board issued a decision, in relevant part, on the issue of entitlement to an increased rating for a service-connected left knee disability, but remanded the issues of entitlement to an increased rating for a service-connected right knee disability, entitlement to a TDIU, and entitlement to SMC. In other words, the Board issued a final decision on the issue of entitlement to an increased rating for a service-connected left knee disability, but remanded the issue of entitlement to an increased rating for a service-connected right knee disability for further medical development and clarification. The Board notes that included in the February 2018 Supplemental Statement of the Case (SSOC) is the issue of entitlement to an increased rating for a service-connected left knee disability. However, inclusion of such issue in the SSOC was in error, as the Board issued a final decision on the matter in September 2014 and the Veteran has not asserted a new claim for an increased rating. Therefore, the Board does not find that the issue of entitlement to an increased rating for a service-connected left knee disability is before the Board, and will only address the issues of entitlement to an increased rating for a service-connected right knee disability, entitlement to a TDIU, and entitlement to SMC, as reflected in the cover page above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was last remanded in September 2014. The Board remanded the matter of entitlement to an increased rating for a service-connected right knee disability for the purpose of determining and clarifying the functional impact that pain has on the Veteran's right knee disability. The Board requested an addendum opinion for such clarification.

Accordingly, in April 2015, the VA examiner provided an addendum opinion to his March 2014 VA examination of the Veteran's right knee. The examiner explained that "[p]ain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time." However, the VA examiner noted that "[a]t this moment; there is no evidence of fatigability, incoordination, muscle weakness or pain during my physical examination." The VA examiner went on to explain the following:
"To express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare-up period not during a regular medical evaluation. Such additional limitation could not be expressed in terms of additional range of motion because it will be speculative in view that no positive flare-us episode was observed during evaluation."

In accordance with the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017), the examiner is asked to provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, namely the Veteran's right knee disability. Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means. Sharp, No. 16-1385.

Moreover, the Board notes that such examination of the Veteran's right knee is to report the current nature and severity of the Veteran's disabilities. Such examinations must be in compliance with Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) and include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. 

Last, the claims for a TDIU and SMC are inextricably intertwined with the increased rating claim for a right knee disability, and should not be decided until that issue has been resolved. Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the electronic claims file any updated VA and/or private treatment records regarding the service-connected disabilities.

2. After the above has been completed, the RO should schedule appropriate VA examination(s) to determine the current severity and symptomatology of the Veteran's service-connected right knee disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to examine the Veteran's service-connected right knee disability and provide a detailed report as to the severity and symptomatology of the Veteran's service-connected right knee disability.

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s). See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner should detail range of motion measurements, to include the degree at which he experiences pain, any additional impact caused by motion such as weakness and fatigability, incoordination, or swelling.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups. Provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to ascertaining information as to the frequency, duration, characteristics, severity, or functional loss. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).

3. After completing the development noted above, readjudicate the issues on appeal to include the claims for a TDIU and SMC. If any benefit sought on appeal remains denied, issue an SSOC to the Veteran and his representative. After the Veteran and his representative has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




